IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
                                                                                               ϳͬϵͬϮϬϮϭ
ANTHONY DRAYTON, ROBERT LEWIS, and SANTOS
SEDA,
                                                                            STIPULATED
                                                                            CONFIDENTIALITY
                                                                            AGREEMENT AND
                                                        Plaintiffs,         PROTECTIVE ORDER
                             -against-
                                                                            18 Civ. 10138 (ALC)(SDA)
THE CITY OF NEW YORK, and THE NEW YORK
CITY DEPARTMENT OF EDUCATION,

                                                         Defendants.
---------------------------------------------------------------------- x


                     WHEREAS, all the parties to this action (collectively the “Parties” and

   individually a “Party”) request that the Court issue a protective order pursuant to Federal Rule

   of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

   information that they may need to disclose in connection with discovery in this action;

                     WHEREAS, the Parties, through counsel, agree to the following terms; and

                     WHEREAS, the Court finds good cause exists for issuance of an appropriately

   tailored confidentiality order governing the pretrial phase of this action,

                     IT IS HEREBY ORDERED that any person subject to this Order – including

   without limitation the Parties to this action (including their respective corporate parents,

   successors, and assigns), their representatives, agents, experts and consultants, all third parties

   providing discovery in this action, and all other interested persons with actual or constructive

   notice of this Order — will adhere to the following terms:

                     1. With respect to “Discovery Material” (i.e., information of any kind

   produced or disclosed in the course of discovery in this action) that a person has designated as

   “Confidential” pursuant to this Order, no person subject to this Order may disclose such
                                              1
  Confidential Discovery Material to anyone else except as this Order expressly permits:

                2.      The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                     a) any information concerning any third-party in the care, custody, and

                        control of the City of New York (“City”) and/or the Department of

                        Education (“DOE”);

                     b) any information of a personal or intimate nature regarding any individual

                        who is not a plaintiff in this action;

                     c) previously     non-disclosed      business     plans,    product-development

                        information, or marketing plans;

                        or

                     d) any other category of information the Court subsequently affords

                        confidential status.

                3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) marking “Confidential” on each page of the document or

otherwise marking the Confidential portion “Confidential” in a fairly conspicuous fashion; or (b)

by designating in writing the Bates-stamp numbered pages to be designated as “Confidential.”

                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all counsel of


                                                   2
record, in writing, within 30 days after receipt of the final transcript, of the specific pages and lines of the

transcript that are to be designated “Confidential,” in which case all counsel receiving the transcript will

be responsible for marking the copies of the designated transcript in their possession or under their control

as directed by the Producing Party or that person’s counsel. During the 30-day period following a

deposition, all Parties will treat the entire deposition transcript as if it had been designated Confidential.

Any depositions taken in this action (where either the Confidential Discovery Material or the

documents containing the Confidential Discovery Material may be disclosed or used) shall be

attended only by the deponent, the deponent’s attorney, the parties, the parties’ counsel of

record, and any other members of their firm and/or office (including any contractors, experts or

individuals engaged by counsel in connection with performing services in this litigation), the

court reporter and/or videographer. All persons attending any deposition(s) in this case shall be

subject to this Order.

                 5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, the Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

                 6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence. This Order also does not bar defendants from redacting from any documents produced

in discovery the personal identifying information of potential, current or former employees of the

City or DOE, including, but not limited to, home addresses, social security numbers, dates of

birth and telephone numbers of those employees and any family members.

                 7.      Where a Producing Party has designated Discovery Material as
                                                       3
Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                     a) the Parties to this action;

                     b) counsel retained specifically for this action, including any paralegal,

                        clerical, or other assistant that such outside counsel employs and assigns to

                        this matter;

                     c) outside vendors or service providers (such as copy-service providers and

                        document-management consultants) that counsel hire and assign to this

                        matter;

                     d) any mediator or arbitrator that the Parties engage in this matter or that the

                        Court appoints, provided such person has first executed a Non-Disclosure

                        Agreement in the form annexed as an Exhibit hereto;

                     e) as to any document, its author, its addressee, and any other person

                        indicated on the face of the document as having received a copy;

                     f) any witness who counsel for a Party in good faith believes may be called

                        to testify at trial or deposition in this action, provided such person has first

                        executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                        hereto;

                     g) any person a Party retains to serve as an expert witness or otherwise

                        provide specialized advice to counsel in connection with this action,

                        provided such person has first executed a Non-Disclosure Agreement in

                        the form annexed as an Exhibit hereto;

                     h) stenographers engaged to transcribe depositions the Parties conduct in this

                        action; and


                                                      4
                     i)   the Court, including any appellate court, its support personnel, and court

                          reporters.

               8.         Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel upon opposing counsel’s request.

               9.         The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. The public has a presumptive right of access to judicial documents. As such, all persons

are hereby placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced in evidence at trial, even if such material has

previously been sealed or designated as Confidential.

               10.        In filing Confidential Discovery Material with the Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall follow the Court’s Individual Practices in

Civil Cases.

               11.        Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to the Court in accordance the

Court’s Individual Practices.


                                                   5
               12.     Any Party who requests additional limits on disclosure (such               as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to the Court in accordance the Court’s Individual Practices.

               13.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.

               14.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               15.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               16.     Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it – including all

copies thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such


                                                 6
material – including all copies thereof. In either event, by the 60-day deadline, the recipient must

certify its return or destruction by submitting a written certification to the Producing Party that

affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

               17.     This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.




                                                 7
                 18.    The Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

Dated: New York, New York                                    New York, New York
       July 6, 2021                                          July 6, 2021

         Lloyd Ambinder                                       GEORGIA PESTANA
         James E. Murphy                                      Acting Corporation
         Virginia & Ambinder, LLP                               Counsel of the City of
         40 Broad Street, 7th Floor                             New York
         New York, New York 10004                             Attorney for Defendants
         (212) 943-9080                                       100 Church Street, Room 2-197
         Attorneys for Plaintiffs                             New York, New York 10007
                                                              Tel: (212) 356-2629




By:      _/s/James E. Murphy                          By:     _/s/Natalie S. Marcus
        James E. Murphy                                       Natalie S. Marcus
                                                              Assistant Corporation Counsel




SO ORDERED:



      :ƵůǇϵ͕ϮϬϮϭ
        Date                                                          U.S.M.J.




                                                 8
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

ANTHONY DRAYTON, ROBERT LEWIS, and SANTOS
SEDA,
                                                                             NON-DISCLOSURE
                                                                             AGREEMENT
                                                        Plaintiffs,          18 Civ. 10138 (ALC)(SDA)
                             -against-

THE CITY OF NEW YORK, and THE NEW YORK
CITY DEPARTMENT OF EDUCATION,

                                                         Defendants.
---------------------------------------------------------------------- x


                     I,                                                     , acknowledge that I have read and
   understand the Protective Order in this action governing the non-disclosure of those portions of
   Discovery Material that have been designated as Confidential. I agree that I will not disclose
   such Confidential Discovery Material to anyone other than for purposes of this litigation and that
   at the conclusion of the litigation I will return all discovery information to the Party or attorney
   from whom I received it. By acknowledging these obligations under the Protective Order, I
   understand that I am submitting myself to the jurisdiction of the United States District Court for
   the Southern District of New York for the purpose of any issue or dispute arising hereunder and
   that my willful violation of any term of the Protective Order could subject me to punishment for
   contempt of Court.


                                                                  Dated:
